Day, J.
i sheriff : tfon^iiow limited. Section 4145 of the Revision, as amended by chapter 46 of the laws of the Tenth General Assembly, and chapter 1^2 ^ ^aws the Thirteenth General Assemhly, allows a sheriff for dieting a prisoner fifty cents per day. His compensation for this service is thus fixed by law, and he has no more right to ignore the provisions of the law, and to claim and recover a quantum merwit, than has the Governor or a judge.' Section 4131 of the Revision, provides that, “ no officer is allowed fees or other compensation for any services, farther than is expressly permitted by law.” Section 4167, Revision, provides that, “ any officer who willfully takes higher or other fees than are allowed by law, is guilty of a misdemeanor, and may be fined therefor a sum not less than ten nor more than fifty dollars.” And Section 4285 of the Revision, provides that, “ If any person corruptly and willfully demand and receive of another, for performing any service or official duty, for which the fee or compensation is established by law, any greater fee or compensation than is allowed or provided for the same * * * -x -x -x * he ghap pe punished by fine not exceeding one hundred dollars for each offense, or imprisonment in the county jail not exceeding six months.”
*3512.-: - — . *350The intention is unmistakable to limit the compensation of *351all officers to the fees and salaries fixed by law. The county of Wapello, in its own wrong, paid its sheriff more. By such act it cannot make the defendant liable for more than the legal compensation. The amount allowed plaintiff by the judgment of the court, in excess of the amount prescribed by law, is $251.30. By that amount the judgment must be diminished.
Judgment will be entered in this court for $803.90, with interest from May 1,1872, at six per cent. Appellee will pay the costs of this appeal. Thus modified the judgment is
Affirmed.